 



EXHIBIT 10.55(b)

Amendment One

This Amendment made as of March 21, 2003 (Amendment Effective Date) by and
between Midland Cogeneration Venture Limited Partnership (“MCV”), a limited
partnership organized under the laws of Michigan, with offices located at 100
Progress Place, Midland, Michigan 48640, and General Electric International,
Inc., a corporation organized under the laws of the State of Delaware, United
States of America with offices at 4200 Wildwood Parkway, Atlanta, Georgia, 30339
(hereinafter referred to as “GEII”).

Whereas, MCV and GEII entered into a Maintenance Services and Parts Agreement
made as of 31 December, 2002 (“the Agreement”); and

Whereas, the Parties wish to amend the Agreement in accordance with the terms of
this Amendment One;

In consideration of the mutual benefits expressed herein, the Parties hereby
agree as follows:



1.   Article 2.2 of the Agreement is amended by capitalizing all instances of
the word “outage” in the third and fourth paragraphs.   2.   Article 2.2.1 of
the Agreement is amended by capitalizing the word “parts” in the last sentence
and making lowercase all instances of the word “Maintenance”.   3.   Article 2.6
of the Agreement is amended by capitalizing all instances of the word “facility”
and the word “parts” in (iii).   4.   Article 2.10 of the Agreement is amended
by replacing the word “Refurbished”, with the word, “Reconditioned”.   5.  
Article 3.2 of the Agreement is amended removing the comma from the first
bulleted item and capitalizing the word “outages” in the 10th bulleted item.  
6.   Article 3.6.1 of the Agreement is amended by capitalizing all instances of
the word “outage”.   7.   Article 4.2.2 of the Agreement is amended by adding a
blank line below the Article title.

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.55(b)



8.   Article 4.2.4 of the Agreement is amended by adding a blank line below the
Article title.   9.   Article 5.1 of the Agreement is amended by removing the
Article numbering before the first paragraph.   10.   Article 5.2.1.1 of the
Agreement is amended by making lowercase all instances of the word “Fee”.   11.
  Article 5.2.2 of the Agreement is amended by justifying section B3 so that all
clauses begin with the same left margin.   12.   Article 6.5 of the Agreement is
amended by making lowercase all instances of the word “Facility” in the second
paragraph.   13.   Consistent with the intent of this Amendment One, Exhibit 13
to the Agreement is amended by substituting the revised exhibit as described
below:         Exhibit 13 “Consent and Agreement”          Rev. 2 on 05 February
2003 by jam
A copy of the revised exhibit described above is attached to this Amendment One.
  14.   Except as expressly set forth in this Amendment One, the provisions of
the Maintenance Services and Parts Agreement remain unchanged and in full force
and effect.

                  General Electric International, Inc.       Midland
Cogeneration Venture               By:     /s/ James Suciu   By:     /s/ James
M. Kevra    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    James Suciu       James M. Kevra     Vice-President       President and CEO
    GE       Midland Cogeneration Venture Limited Partnership

 



--------------------------------------------------------------------------------



 



Exhibit 13

CONSENT AND AGREEMENT

     CONSENT AND AGREEMENT, dated as of December 31, 2002, made by GE
International, Inc, a Delaware corporation, (the “undersigned”) to the parties
whose names appear on Schedule A attached hereto (the “Transaction Parties”),
provides as follows:

     1.     Midland Cogeneration Venture Limited Partnership (“MCV”), and the
undersigned entered into the Maintenance Services and Parts Agreement, dated
December 31, 2002, as the same may be amended, modified or supplemented from
time to time in accordance with the provisions thereof and of this Consent and
Agreement (the “Contract”). MCV was the owner of an approximately 1370 MW
gas-fired cogeneration facility in Midland, Michigan (the “Facility”). Pursuant
to several separate Participation Agreements, each dated as of June 1, 1990, MCV
sold and leased-back several separate Undivided Interests in the Facility under
several separate Leases each having a basic term of 25 years. The general
structure of the sale and lease-back transactions is described in more detail in
Schedule B attached hereto.

     2.     The undersigned hereby acknowledges notice of the sale and
lease-back transactions described in Schedule B and receipt of a photocopy of
each Participation Agreement (including Appendix A thereto but excluding other
Appendices, Exhibits and Schedules referenced therein unless specifically
requested). Photocopies of the related Transaction Documents will be made
available by MCV to the undersigned at its request for inspection. The
undersigned further acknowledges and consents to the assignments of and Liens on
the Contract pursuant to the Transaction Documents related to each sale and
lease-back transaction, and hereby agrees with each of the Transaction Parties
(provided, however, that each of the Indenture Trustees will have the rights set
forth herein only until the undersigned receives written notice from such
Indenture Trustee that the related Undivided Interest in the Facility is no
longer subject to the Lien of the Indenture to which such Indenture Trustee is a
party and the Secured Notes issued pursuant to such Indenture have been paid in
full) that:

          (a) Each Owner Trustee and each related Indenture Trustee shall be
entitled, after a Lease Event of Default or an Indenture Event of Default under
the Lease or the Indenture, as the case may be, to which such Person is a party,
to exercise any and all rights of MCV under the Contract in accordance with the
terms of the related Lease, the related Lessee Security Agreement, the related
Indentures and this Consent and

Rev. 2 on 05 February 2003 by jam

 



--------------------------------------------------------------------------------



 



Agreement, and the undersigned will comply in all respects with such exercise by
any of such Persons.

          (b) The undersigned will give each owner Trustee and Indenture Trustee
prompt written notice of any default of which it has knowledge under the
Contract which, if not cured, would give the undersigned the right to suspend
its performance under, or to terminate, the Contract. Each Owner Trustee and
Indenture Trustee (and their respective designee(s)) shall have the right,
within 30 days (or such longer period, not to exceed 90 days, as may reasonably
be required to cure defaults other than defaults in respect to the nonpayment of
money by MCV) of receipt by each such Person of such written notice, to cure
such default.

          (c) In the event any Owner Trustee or Indenture Trustee succeeds to
MCV’s rights or interests under the Contract after a Lease Event of Default or
an Indenture Event of Default under the Lease or the Indenture, as the case may
be, to which such Person is a party, whether by foreclosure or otherwise, such
Person shall have the right to exercise all rights of MCV under such Contract,
and the undersigned will comply in all respects with such exercise by such
Person.

          (d) The exercise of remedies under any Lease or foreclosure of any
Indenture, whether by judicial proceedings or under power of sale contained in
such Indenture or otherwise or any conveyance from MCV or any Owner Trustee to
either related Indenture Trustee in lieu thereof, following a Lease Event of
Default or Indenture Event of Default under the Lease or the Indenture, as the
case may be, to which such Person is a party, shall not require the further
consent of the undersigned.

     3.     It is understood and agreed that the Contract and this Consent and
Agreement are subject to all tariffs and all Applicable Laws relating to such
services. Except as required, in the undersigned’s reasonable opinion or by any
Applicable Law, the undersigned will not, without the prior written consent of
each Owner Trustee and Indenture Trustee (unless MCV delivers to the undersigned
a certificate stating that such consent is not required by the terms of the
related Transaction Documents), cancel, amend, modify or terminate or accept any
cancellation, amendment, modification or termination thereof, except if such
cancellation or termination is in accordance with the express terms of the
Contract, but subject to the rights of each Owner Trustee and Indenture Trustee
to cure any defaults and to keep the Contract in full force and effect as
provided in Section 2(b) above.

Rev. 2 on 05 February 2003 by jam

 



--------------------------------------------------------------------------------



 



     4.     In the event that any Owner Trustee or Indenture Trustee (or their
respective designee(s)) assumes the Contract or otherwise elects to perform the
duties of MCV under the Contract, such Person shall not have any personal
liability to the undersigned for the performance of MCV’s obligations under the
Contract, it being understood that the sole recourse of the undersigned seeking
enforcement of such obligations shall be to such Person’s interest in the
Facility and the related rights and Revenues therefrom.

     5.     If the Contract is rejected by a trustee or debtor-in-possession in
any bankruptcy, insolvency or similar proceeding involving any Persons other
than the undersigned, or is terminated for any other reason (except as a result
of a default which was not appropriately cured as provided herein and in the
Contract), and if, (i) within 30 days thereafter, MCV (in the case of a
bankruptcy, insolvency or similar proceeding involving any Owner Trustee or
Owner Participant), any Owner Trustee, Indenture Trustee or their respective
successors or assigns so request and (ii) all payment defaults under the
Contract have been cured, the undersigned will execute and deliver to the Person
or Persons making such request in proportion to their respective interests in
the Contract a new Contract for the services remaining to be performed under the
original Contract and containing the same terms and conditions as the original
Contract (except for any requirements which have been fulfilled prior to such
termination). Such new Contract also shall be subject to the terms of this
Consent and Agreement.

     6.     The undersigned acknowledges that after the end of the respective
Lease Terms and during the respective Residual Terms, each Owner Trustee, as the
assignee of an Undivided Interest in the Contract pursuant to the related
Facility Agreements Assignment, shall have all of the rights and shall be liable
for all of the obligations (to the extent of its respective Undivided Interest
Percentage) on a non-recourse basis of MCV under the Contract. The undersigned
further acknowledges that MCV shall be the initial Operator of the Facility
under the Operating Agreement and further agree that the Owner Trustees may
appoint any Person to serve as a successor Operator thereunder so long as such
Person satisfies the requirements set forth in the Operating Agreement.

     7.     No termination, amendment or waiver of any provision of this Consent
and Agreement or consent to any departure by the undersigned from any provision
of this Consent and Agreement shall be effective unless the same shall be in
writing and signed by the Owner Trustees, the Indenture Trustees and MCV and
then such waiver or consent shall be effective only in a specified instance for
the specific purpose for which it was given.

Rev. 2 on 05 February 2003 by jam

 



--------------------------------------------------------------------------------



 



     8.     This Consent and Agreement shall be governed by, and construed in
accordance with, the laws of the State of Michigan, and shall be binding on the
parties hereto and their respective successors and assigns.

     IN WITNESS WHEREOF, the undersigned by its officers thereunto duly
authorized, have duly executed this Agreement as of the day and year first above
written.

          /s/ Jim Suciu    

--------------------------------------------------------------------------------

          By: Jim Suciu    

--------------------------------------------------------------------------------

          Title: VP GE Power Systems

Seen and Agreed to this
25th day of March, 2003.



      MIDLAND COGENERATION VENTURE     LIMITED PARTNERSHIP, as     Lessee      
By: /s/ James M. Kevra  

--------------------------------------------------------------------------------

Title:   President & CEO

Rev. 2 on 05 February 2003 by jam

 